Citation Nr: 0815880	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  02-05 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
degenerative joint disease (DJD) of the right knee, prior to 
June 28, 2005.

2.  Entitlement to a rating higher than 10 percent for DJD of 
the right knee, from September 11, 2005 to September 10, 
2007.

3.  Entitlement to a rating higher than 30 percent for right 
knee disability, status post total knee replacement surgery, 
from November 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from August 1975 to September 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, among other things, denied a rating higher 
than 10 percent for right knee DJD.  The veteran filed a 
Notice of Disagreement (NOD) in September 2001, and the RO 
issued a SOC in March 2002.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in May 2002.  The RO issued Supplemental Statements 
of the Case (SSOCs) in July 2002 and July 2003.

In September 2004, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In December 2004, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, D.C., for 
additional development.  After completing the requested 
action, the AMC continued the denial of the claim in a June 
2005 SSOC.  In a November 2005 SSOC and rating decision, the 
AMC granted a temporary 100 percent rating, based on surgical 
or other treatment requiring convalescence, effective June 
28, 2005, the date of right knee arthroscopic surgery with 
partial medial meniscectomy and synovectomy.  The 10 percent 
rating for right knee DJD was reinstated, effective September 
11, 2005.  In an October 2007 SSOC and rating decision, the 
RO continued the denial of the claim for a rating higher than 
10 percent for the veteran's right knee DJD, exclusive of the 
temporary total rating period, and granted a 40 percent 
rating effective May 25, 2007.  The RO also granted a 
temporary 100 percent rating based on the veteran's total 
right knee replacement surgery, from September 11, 2007 to 
October 31, 2008, and a 30 percent rating effective November 
1, 2008. 

The Board will therefore decide whether the veteran is 
entitled to higher ratings for the separate time periods for 
which the RO has granted different ratings for his right knee 
DJD, exclusive of the temporary total ratings periods, as 
indicated on the title page.  The claim for a rating higher 
than 30 percent from November 1, 2008, for right knee 
disability status post total knee replacement surgery, is 
addressed in the remand following the order; this matter is 
being remanded to RO via the AMC.  VA will notify the veteran 
when further action, on his part, is required.

 
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  The evidence reflects that, from the June 2000 date of 
claim to June 28, 2005, there was no ankylosis, compensable 
limitation of motion, dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint, or impairment of the tibia and fibula of the right 
knee, and there was slight or no instability.

3.  The evidence is at least evenly balanced as to whether, 
from September 11, 2005 through September 10, 2007, there was 
limitation of extension of the right knee to 30 degrees; the 
evidence otherwise reflects that neither extension nor 
flexion was limited to 45 degrees, and there was no 
ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 for right knee 
DJD, prior to June 28, 2005, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5256 to 5262 (2007).

2.  With all reasonable doubt resolved in favor of the 
veteran, the criteria are met for a rating of 40 percent, but 
no higher, for right knee DJD, from September 12, 2005 to 
September 10, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5256, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Id.  In addition, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a December 2006 letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claims for increased ratings for his right 
knee DJD, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claims.  The March 2002 SOC, along with the November 2005 and 
October 2007 SSOCs set forth the criteria for higher ratings 
for the veteran's right knee DJD, which has been rated under 
various diagnostic codes.  The Board finds that this is 
sufficient to comply with this aspect of Dingess/Hartman.  
The December 2006 letter also informed the veteran how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  This 
letter also indicated that VA would assign a disability 
rating determined by applying relevant diagnostic codes and 
considering the impact of the disability and its symptoms on 
employment, and the letter also provided examples of the 
types of medical and lay evidence that the veteran could 
submit (or ask VA to obtain) that could affect how VA 
assigned a disability rating.

After issuance of the December 2006 letter, and opportunity 
for the veteran to respond, the October 2007 SSOC reflects 
readjudication of the claims.  Hence, the veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

To the extent that the December 2006 letter did not comply 
with the relevant content of notice requirements, the 
veteran's written statements, in particular his May 2002 
substantive appeal and his September 2007 letter to the RO, 
demonstrated an awareness of what was necessary to 
substantiate his increased ratings claims.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any 
error in this regard was "cured by actual knowledge on the 
part of the claimant."  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claims herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well VA outpatient treatment (VAOPT) records and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
Board hearing as well as various written statements submitted 
by the veteran and by his representative, on his behalf.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters on 
appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007).  Here, the RO assigned different ratings for 
different time periods and the Board's decision will follow 
this analytical framework.

The veteran's right knee DJD has been rated under various 
diagnostic codes applicable to the knee and leg pursuant to 
38 C.F.R. § 4.71a (2007).

Historically, in February 1996, service connection was 
granted for granted for impairment of the right knee under DC 
5257.  Under DC 5257, "other impairment" of the knee, such 
as recurrent subluxation or lateral instability, is rated as 
10 percent when slight, 20 percent when moderate, and 30 
percent when severe.

In the July 2001 rating decision on appeal, the RO rated the 
veteran's right knee disability under DCs 5010-5257, with the 
hyphenated diagnostic code reflecting a diagnosis of 
arthritis (DJD) under DC 5010.  Under DC 5010, traumatic 
arthritis is rated as degenerative arthritis (established by 
x-ray) under DC 5003, which in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, here DCs 5260 and 
5261, applicable to limitation of flexion and extension of 
the knee.  Under DC 5260, limitation of flexion of either leg 
to 60 degrees warrants a noncompensable (0 percent) rating.  
A 10 percent rating requires flexion limited to 45 degrees.  
A 20 percent rating requires flexion limited to 30 degrees.  
A 30 percent rating requires flexion limited to 15 degrees. 
Under DC 5261, limitation of extension of either leg to 5 
degrees warrants a noncompensable (zero percent) rating.  A 
10 percent rating requires extension limited to 10 degrees.  
A 20 percent rating requires extension limited to 15 degrees.  
A 30 percent rating requires extension limited to 20 degrees.  
A 40 percent rating requires extension limited to 30 degrees.  
A 50 percent rating requires extension limited to 45 degrees.  
Standard knee range of motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II 
(2007).

Under DC 5003, when the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
assignable for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent rating will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.

The July 2001 rating decision and March 2002 SOC continued 
the 10 percent rating because there was no evidence of more 
than slight impairment warranting a rating higher than 10 
percent under DC 5257, or other symptomatology warranting a 
higher rating under any other potentially applicable 
diagnostic code.  The July 2002, July 2003, and June 2005 
SSOCs indicated that the 10 percent rating was based on some 
loss of motion and pain.  The November 2005 SSOC indicated 
that the 10 percent rating was based on symptomatic removal 
of semilunar cartilage under DC 5259 (the only rating 
available under that diagnostic code), in light of the 
veteran's June 2005 medial meniscectomy.  The October 2007 
rating decision and SSOC increased the rating to 40 percent, 
effective May 25, 2007, based on limitation of extension to 
30 degrees under DC 5261, and granted a temporary total 
rating followed by a 30 percent rating pursuant to DC 5055, 
applicable to prosthetic replacement of the knee joint.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the veteran is 
not entitled to a rating higher than 10 percent prior to 
September 12, 2005, and is entitled to a rating of 40 
percent, but no higher, from September 12, 2005 to September 
10, 2007, for the following reasons.

Prior to June 28, 2005 (after which the veteran was granted a 
temporary total rating through September 10, 2005), the 
veteran's right knee did not exhibit any of the 
symptomatology warranting a rating higher than 10 percent 
under any potentially applicable diagnostic code.  At no time 
was right knee flexion limited to 60 degrees or extension 
limited to 5 degrees; thus, there was no evidence of 
ankylosis or compensable limitation of motion warranting a 
higher rating under DCs 5256, 5260, or 5261.  For example, on 
the March 2001 VA examination, range of motion of the right 
knee was 0 to 120 degrees, with pain beginning at 90 degrees; 
an April 2004 VAOPT note indicated that there was full range 
of motion of the right knee, 0 to 140 degrees, and, on the 
April 2005 VA examination, range of motion was from 0 to 120 
degrees, which was characterized as full range of motion, 
with pain at 100 degrees flexion.

In addition, there was no indication of moderate instability 
warranting a higher, 20 percent rating under D 5257.  For 
example, the drawer test was intact on the March 2001 VA 
examination; April 2004 VAOPT notes indicated mild medial 
gapping with valgus stress test, but negative Lachman's, 
anterior/posterior, and pivot shift testing; on the April 
2005 VA examination there was negative anterior and posterior 
Drawer testing, negative Lachman's, and no laxity to varus 
and valgus stress (although there was a positive McMurray's 
test, indicating a torn meniscus); and, shortly before the 
June 28, 2005 surgery to repair the torn meniscus, a June 
2005 private medical note indicated that physical examination 
of the right knee showed no instability.  

Thus, there was slight or no instability warranting a rating 
higher than 10 percent prior to June 28, 2005.  Moreover, the 
above evidence reflects that, at no time prior to June 28, 
2005 were both limited motion and instability present; thus, 
separate ratings are not warranted on this basis.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998) (allowing for separate 
ratings for instability and limitation of motion caused by 
arthritis of the same knee, in certain circumstances).  In 
addition, although there was evidence of a torn meniscus, 
there was no evidence of dislocated semilunar cartilage along 
with frequent episodes of locking, pain, and effusion into 
the joint, which is required for a 20 percent rating under DC 
5258.  For example, the March 2001 VA examination report and 
June 2005 private treatment record each noted there was no 
effusion.  Further, March 2001 VA X-rays, February 2004 VA X-
rays, an April 2004 private MRI, and April 2005 VA X-rays did 
not indicate any impairment of the tibia and fibula.

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Here, however, while the 
veteran has complained of significant right knee pain, the 
April 2005 VA examination report indicated that the veteran 
was able to extend his knee three times without any noted 
fatigability or incoordination.  Moreover, even considering 
pain and other factors, the evidence simply does not support 
assignment of a higher rating under DCs 5260, 5261, or any 
other potentially applicable diagnostic code.  In short, 
there is no medical evidence that the veteran's pain is so 
disabling actually or effectively to result in flexion 
limited to 30 degrees, extension limited to 15 degrees, or 
any other impairment required for higher ratings under the 
potentially applicable diagnostic codes.

In sum, the preponderance of the evidence reflects that the 
veteran is not entitled to a rating higher than 10 percent 
prior to June 28, 2005 under any potentially applicable 
diagnostic code or any combination thereof.

With regard to the period from September 11, 2005 to May 25, 
2007, the 40 percent rating granted by the RO, effective May 
25, 2007, was based on findings on VA examination of the same 
date of limitation of extension of the right knee to 30 
degrees, which warrants a 40 percent rating under DC 5261.  
Although, as noted by the RO in the October 2007 SSOC, 
extension of the right knee was not so limited on the July 
2006 VA examination, that examination focused primarily on 
the left knee.  The evidence is at least evenly balanced as 
to whether the veteran's right knee extension was limited to 
30 degrees prior to that time.  Therefore, with all 
reasonable doubt resolved in favor of the veteran, the Board 
finds that he is entitled to a 40 percent rating from 
September 11, 2005.

The veteran is not, however, entitled to a rating higher than 
40 percent from September 11, 2005 to September 10, 2007.  As 
noted, on the May 2007 VA examination, extension was limited 
to 30 degrees, but not to the 45 degrees warranting a higher, 
50 percent rating under DC 5261.  Moreover, although under 
certain circumstances, separate ratings may be assignable for 
limitation of flexion and for limitation of extension of the 
same knee, see VAOPGCPREC 9-2004, flexion was to 80 degrees 
without pain and to 95 degrees with pain on the May 2007 VA 
examination, greater than the limitation to 45 degrees 
required for a compensable rating under DC 5260.  Thus, 
separate ratings for limitation of extension and flexion for 
the veteran's right knee are not warranted in this case.  In 
addition, the May 2007 VA examiner specifically found that no 
right knee joint instability was demonstrated on examination; 
therefore, separate ratings for arthritis resulting in 
limited or painful motion and instability are not warranted 
for the veteran's right knee disability under VAOPGCPRECs 23-
97 and 9-98 from September 11, 2005 to September 10, 2007.  
Further, the range of motion figures demonstrate that there 
was no ankylosis warranting a higher rating under DC 52526.

As to the DeLuca factors, the May 2007 VA examiner indicated 
that there was an additional 15 degrees of flexion functional 
impairment of the right knee on the basis of repetitive use, 
due to pain with use, limited endurance, and weakness.  He 
also noted that fatigability and incoordination were not 
characteristic, but that pain with use had a major functional 
impact.  As the additional 15 degrees of impairment resulted 
in flexion to 80 degrees, the functional impairment due to 
pain with use, limited endurance, and weakness is not so 
disabling actually or effectively to result in flexion to 45 
degrees warranting a separate, compensable rating under DC 
5260, or even to the 60 degrees required for even a 
noncompensable rating under that diagnostic code.  
Consequently, a rating higher than 40 percent is not 
warranted, pursuant to DeLuca, for the veteran's right knee 
DJD from September 11, 2005 to September 10, 2007.

Additionally, the Board finds that the record does not 
reflect that, at any point since the June 2000 filing of the 
claim, the veteran's right knee DJD has reflected a 
disability picture that is so exceptional or unusual as to 
warrant the assignment of any higher rating on an extra-
schedular basis pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) (as cited in the March 2002 SOC and the October 
2007 SSOC).  An August 2002 VAOPT note indicates that the 
veteran worked as a security guard and stood or walked for 8 
hours per day, but had not missed work due to his right knee 
disability, although his symptoms were aggravated by his 
employment.  In addition, the veteran indicated during the 
April 2005 VA examination that he worked as a security 
supervisor on average 8 hours per day, sometimes, 12 to 14 
hours.  Thus, there is no showing that the veteran's right 
knee disability has resulted in marked interference with 
employment (i.e., beyond that contemplated by the 10 percent 
rating prior to June 28, 2005 and the 40 percent rating from 
September 11, 2005 to September 10, 2007.  Moreover, although 
the veteran underwent a partial meniscectomy and synovectomy 
in June 2005 and a subsequent right total knee replacement, 
he has been appropriately compensated for these 
hospitalizations, and the record does not otherwise indicate 
that his right knee disability has resulted in frequent 
periods of hospitalization.  There also is no showing that 
the veteran's right knee DJD has otherwise rendered 
impractical the application of the regular schedular 
standards. In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In sum, the preponderance of the evidence reflects that the 
veteran is not entitled to a rating higher than 10 percent 
for right knee DJD prior to June 28, 2005, or higher than 40 
percent from September 11, 2005 to September 10, 2007, under 
any potentially applicable diagnostic code.  The benefit-of-
the-doubt doctrine is therefore not for application, and the 
claim for a rating higher than 10 percent for DJD of the 
right knee, prior to June 28, 2005, and for a rating higher 
than 40 percent from September 11, 2005 to September 10, 
2007, must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102 (2007); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).  However, as the evidence is at 
least evenly balanced as to whether the veteran is entitled 
to a rating of 40 percent, but no higher, from September 11, 
2005 to September 10, 2007, the claim for a 40 percent rating 
for this time period for the veteran's right knee DJD must be 
granted.  Id.
 

ORDER

A rating higher than 10 percent for DJD of the right knee, 
prior to June 28, 2005, is denied.

A rating of 40 percent, but no higher, from September 11, 
2005 to September 10, 2007, is granted, subject to the 
criteria applicable to the payment of monetary benefits.


REMAND

As noted, the veteran  is receiving a 100 percent rating, 
based on his total knee replacement surgery, from September 
11, 2007 to October 31, 2008, and a 30 percent rating from 
November 1, 2008.  Under 38 C.F.R. § 4.71a, DC 5055, after a 
one year period for which a 100 percent rating is in effect, 
a 60 percent rating is warranted when there are chronic 
residuals consisting of severe painful motion or weakness, or 
by a minimum rating of 30 percent rating where there is 
intermediate degrees of residual weakness, pain, or 
limitation of motion, to be rated by analogy to diagnostic 
codes 5256, 5261, or 5262.  As the determination of the 
appropriate rating must await the conclusion of the temporary 
total rating period, and current findings with regard to the 
veteran's right knee disability will be required at that 
time, the Board finds that a remand is warranted.

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by a physician, at an appropriate VA 
medical facility.  Prior to arranging for the veteran to 
undergo further examination, the RO should give the veteran 
another opportunity to present any additional information 
and/or evidence pertinent to the claim for a rating higher 
than 30 percent for DJD of the right knee, from November 1, 
2008.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
request that the veteran furnish any evidence in his 
possession and ensure that its letter to the veteran meets 
the requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates-as appropriate.   Pursuant to Vazquez-
Flores, the RO should also advise the veteran that he may 
submit evidence showing the effects of the worsening or 
increase in severity upon his employment and daily life, as 
well as giving him notice of the criteria listed in DC 5055, 
5256, 5261, and 5262.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A  (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for a rating higher than 30 percent 
for right knee disability, status post total knee replacement 
surgery, from November 1, 2008.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for a rating higher than 30 percent 
for right knee disability, status post 
total knee replacement surgery, from 
November 1, 2008.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability rating and effective 
date (as appropriate).  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  In 
addition, pursuant to Vazquez-Flores, the 
RO should also advise the veteran that he 
may submit evidence showing the effect of 
the worsening or increase in severity 
upon his employment and daily life, as 
well as giving him notice of the criteria 
listed in DC 5055 and any other 
potentially applicable diagnostic code.

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After the conclusion of the temporary 
total rating period, the RO should 
arrange for the veteran to undergo VA 
orthopedic examination, by a physician, 
at an appropriate VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.

The examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether there are chronic residuals 
consisting of severe painful motion or 
weakness in the right knee, as opposed to 
intermediate degrees of residual 
weakness, pain or limitation of motion.  
If the physician finds that there are 
intermediate, rather than severe, degrees 
of residual weakness, pain or limitation 
of motion, he should indicate whether 
there is ankylosis, or limitation of 
extension or flexion of the right knee, 
and the extent of such limitation.

He/she should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination of 
the right knee.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The physician should set forth all 
examination findings, including range of 
motion figures for the right knee, along 
with a complete rationale for the 
conclusions reached, in a printed 
(typewritten) report.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for a 
rating higher than 30 percent for right 
knee disability, status post total knee 
replacement surgery, from November 1, 
2008.

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
 WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


